Citation Nr: 1414623	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right shoulder rotator cuff impingement, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right elbow traumatic arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for cervical spine degenerative disc disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2011, the Veteran testified at a videoconference hearing before an Acting Veterans Law Judge.  A transcript of that proceeding is of record.

The Board sent the Veteran a letter in January 2012 to see if he would like an additional Board hearing as the Acting Veterans Law Judge at his June 2011 hearing has since left the employment of the Board.  There has been no response to this inquiry.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Board remanded these issues so that the RO could retrieve records from the Social Security Administration (SSA) and other medical records identified by the Veteran, and so that the Veteran could undergo a VA examination.  In his March 2014 Brief, the Veteran correctly pointed out that the RO scheduled the Veteran for a VA examination that took place in April 2012, before receiving the SSA records (in August 2012).  Consequently, the VA examiner did not have access to all the relevant records in the claims file.  Since the VA examiner was to review the claims file in conjunction with the examination, the Veteran has requested a new examination, and the Board finds that one is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate examinations to determine the current level of severity of his increased rating claims on appeal.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All information necessary to enable rating of the Veteran's current disabilities must be provided by the examiner.  Any further indicated tests and studies should be conducted.

2.  Then, the RO or the AMC should readjudicate the claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



